Filed 7/6/21 In re J.W. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


 In re J.W. et al., Persons Coming Under the Juvenile                                          C091219
 Court Law.

 SACRAMENTO COUNTY DEPARTMENT OF                                                  (Super. Ct. Nos. JD238390,
 CHILD, FAMILY AND ADULT SERVICES,                                                  JD238391, JD238392,
                                                                                          JD239134)
                    Plaintiff and Respondent,

           v.

 M.W.,

                    Defendant and Appellant.



         Appellant M.W., the paternal grandfather of the subject minors, filed a notice of
appeal from the juvenile court’s November 4, 2019 and November 8, 2019 orders. On
November 4, 2019, the juvenile court held a contested relative placement hearing and
found placement with appellant or the paternal great-uncle was not appropriate or in the
minors’ best interests. Also on November 4, 2019, the juvenile court held a contested
Welfare and Institutions Code section 366.26 hearing [statutory section references that
follow are to this Code], terminated parental rights and freed the minors for adoption.
The juvenile court signed the written orders terminating parental rights on November 8,
2019.


                                                             1
         Appellant appears to take issue with the evidence and basis for termination of
father’s parental rights and with the failure to place the minors with the paternal great-
uncle. He also makes passing reference to his own “right to gain kinship” of his
grandchildren. For the reasons that follow, we dismiss the appeal.

                                        DISCUSSION
                                               I

                                     Standard of Review

         A judgment or order of the lower court is presumed correct and it is “appellant’s
burden to demonstrate the existence of reversible error.” (Denham v. Superior Court of
Los Angeles (1970) 2 Cal.3d 557, 564; Del Real v. City of Riverside (2002)
95 Cal.App.4th 761, 766.) As the reviewing court, we will not perform an independent,
unassisted review of the record in search of error or grounds to support the judgment.
(McComber v. Wells (1999) 72 Cal.App.4th 512, 522.)
         “To demonstrate error, appellant must present meaningful legal analysis supported
by citations to authority and citations to facts in the record that support the claim of error.
[Citation.]” (In re S.C. (2006) 138 Cal.App.4th 396, 408.) With respect to the citations
to the record, the appellant must “[s]upport any reference to a matter in the record by a
citation to the volume and page number of the record where the matter appears.” (Cal.
Rules of Court, rule 8.204(a)(1)(C) [undesignated rule references are to the California
Rules of Court].) Points raised but not in compliance with these requirements results are
deemed without merit and forfeited on appeal. (In re S.C., at p. 408; Duarte v. Chino
Community Hospital (1999) 72 Cal.App.4th 849, 856.) The foregoing rules apply to all
litigants, including those who represent themselves on appeal. (McComber v. Wells,
supra, 72 Cal.App.4th at p. 523.) Nonetheless, appellant’s brief fails to adhere to these
rules.
         As we shall explain, none of appellant’s claims are cognizable in this appeal.


                                               2
                                              II

                                        Judicial Bias

       Appellant appears to contend that judicial bias caused father frustration and hurt at
the jurisdiction hearing and throughout the proceedings, and that father’s parental rights
were terminated without substantial evidence or cause. He further contends the social
worker conducted an illegal search of father’s property and falsified some or all of the
evidence used to “harm” father in court. He requests that the order terminating father’s
reunification services, entered April 22, 2019, be reversed and father’s custody of the
minors be reinstated.
       Appellant cannot challenge the April 22, 2019, order in this appeal. Although
appellant identifies the April 22, 2019, order as the order he requests be reversed and as
the one that terminated father’s parental rights, that order actually set the section 366.26
hearing. As such, it is not an appealable order. (§ 366.26, subd. (l).) Nor is appellant’s
notice of appeal, filed January 6, 2020, timely as to that order. (Rule 8.406.)
       Moreover, setting aside the untimeliness and nonappealability of any challenge to
the April 22, 2019 order, and assuming appellant instead seeks reversal of the section
366.26 order terminating parental rights, which was entered on November 4, 2019, on the
aforementioned bases, appellant, who is not the parent of the minors, lacks standing to
raise these claims. (In re Harmony B. (2005) 125 Cal.App.4th 831, 838 [grandparent
lacks standing to contest termination of parental rights]; B.C. Cotton, Inc. v. Voss (1995)
33 Cal.App.4th 929, 947-948 [“courts will not consider issues tendered by a person
whose rights and interests are not affected”].)
       Most significantly, however, appellant’s notice of appeal was untimely. Although
the juvenile court did not sign the orders terminating parental rights until November 8,
2019, they were pronounced in open court on November 4, 2019. Appellant’s notice of




                                              3
appeal was filed on January 6, 2020 – 63 days after the court’s pronouncement in open
court.
         The general rule in civil cases is that the time for filing an appeal is the earlier of
60 days after the clerk mails notice of entry of the judgment, 60 days after an opposing
party serves notice of entry of judgment, or 180 days after judgment is entered. (Rule
8.104.) In dependency matters, however, the rule is contained in rule 8.406(a)(1), which
states: “Except as provided in (2) and (3) [which are not applicable here], a notice of
appeal must be filed within 60 days after the rendition of the judgment or the making of
the order being appealed.” (Rule 8.406(a)(1).) Under this rule, if an appealable judgment
or order is pronounced in open court, the time for taking an appeal from it begins to run
when the judgment or order is pronounced. (In re Markaus V. (1989) 211 Cal.App.3d
1331, 1337.)
         Appellant’s notice of appeal was filed more than 60 days from the date the order
terminating parental rights was pronounced in opened court. Late filing of a notice of
appeal is an absolute bar to appellate court jurisdiction. The timely filing of a notice of
appeal is an absolute prerequisite to the appellate court’s jurisdiction to consider issues
on appeal. (Adoption of Alexander S. (1988) 44 Cal.3d 857, 864.)

                                                III

                           Placement with the Paternal Great-Uncle

         Appellant also complains that the minors were not placed with the paternal great-
uncle at some time during these proceedings and also makes passing reference to his own
right of kinship. Appellant lacks standing to raise the failure to place the minors with the
paternal great-uncle. (See In re A.K. (2017) 12 Cal.App.5th 492, 499.) Assuming
appellant intends to take issue with the juvenile court’s order after the contested relative
placement hearing which denied him placement of the minors, the contention is made
only in passing and without factual or legal analysis, and without citation to the record.


                                                 4
Accordingly, we decline to consider it. (People v. Woods (1968) 260 Cal.App.2d 728,
731; People v. Dougherty (1982) 138 Cal.App.3d 278, 282-283.) Moreover, his appeal
is, again, untimely in this regard. Like the order terminating parental rights, this order
was made in open court on November 4, 2019. No separate written orders were entered.
His notice of appeal, filed 63 days thereafter, is untimely.
       As for any additional claims which we failed to identify from appellant’s brief,
which refer to matters that are not part of the record on appeal or are not supported by
citations to the record, or which are made in passing and without factual or legal analysis,
we are not required to consider them. (Atchley v. City of Fresno (1984) 151 Cal.App.3d
635, 647; People v. Woods, supra, 260 Cal.App.2d at p. 731; People v. Dougherty, supra,
138 Cal.App.3d at pp. 282-283; rule 8.204(a)(1)(B) & (C).) In any event, the record on
appeal does not contain an order about which appellant can complain and for which
appellant’s notice of appeal would be timely filed.

                                       DISPOSITION
       The appeal is dismissed.



                                                  HULL, Acting P. J.


We concur:




MAURO, J.




HOCH, J.



                                              5